Citation Nr: 1221067	
Decision Date: 06/15/12    Archive Date: 06/22/12	

DOCKET NO.  01-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania
 
 
THE ISSUE
 
Entitlement to a disability evaluation greater than 40 percent for a low back disability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Robert E. O'Brien, Counsel
 
 

INTRODUCTION
 
The Veteran had active service from August 1966 to April 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision of the VARO in Pittsburgh, Pennsylvania, that, in pertinent part, denied entitlement to the benefits sought.
 
This case was previously before the Board in May 2003 and October 2004.  On each occasion it was remanded primarily for procedural purposes.  
 
The record shows that in addition to the low back, service connection is in effect for residuals of a total knee arthroplasty of the right knee, rated as 30 percent disabling; left knee strain, with X-ray evidence of arthritis, rated as 30 percent disabling.  The Veteran was assigned a temporary total rating based on hospitalization for service connected disability from January 5, 2009.  The prehospital combined rating of 70 percent was reestablished, effective March 1, 2010.  The Veteran is also in receipt of a total rating based on unemployability due to the severity of his service-connected disabilities from April 9, 2010.  He has also been determined to be eligible for Chapter 35 benefits from that same date.
 
 
FINDINGS OF FACT
 
1.  During the entire appeal period, the Veteran's service-connected low back disability was not manifested by pronounced intervertebral disc syndrome.
 
2.  During the entire appeal period, there is no evidence of any vertebral fracture or unfavorable ankylosis of the spine.
 
3.  During the entire appeal period, the service-connected low back disability has been manifested by a severe limitation of motion, but not more.
 
4.  Since May 2, 2007, the Veteran has demonstrated moderate incomplete left lower extremity radiculopathy.
 
5.  Since April 27, 2010, the Veteran has demonstrated mild incomplete paralysis of the right lower extremity.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an evaluation greater than 40 percent for low back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (2001).
 
2.  For the period beginning May 2, 2007, the Veteran is entitled to a separate 20 percent evaluation for left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124(a), Diagnostic Code 8520 (2011).
 
3.  For the period beginning April 27, 2010, the Veteran is entitled to a separate 10 percent evaluation for right lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124(a), Diagnostic Code 8520.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claim Assistance Act of 2000 (VCAA)
 
Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its enforcing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.120, 3.156(a), 3.159, 3.326(a) (2011).
 
The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
VCAA and its implementing regulations provide that VA is to notify a claimant and his representative of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and his representative of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.
 
In this case, the Board notes the claim has been in appellate status for a lengthy period of time.  The content of various letters provided to the Veteran over the years reflects basic compliance with pertinent regulatory provisions and case law.
 
VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there was no reasonable possibility that it would aid in substantiating a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.
 
The record reflects VA has secured and associated with the claims file all evidence the Veteran has identified as being pertinent to his claim.  The Veteran has been provided numerous examinations throughout the lengthy appeal period.  Additionally, private medical records have been obtained and associated with the claims file.  Considering the length of the appeal period and the number of VA examinations already conducted with regard to the claim for increase currently on appeal, the Board finds the evidence is more than sufficient for rating purposes and will consider the claim on its merits at this time.
 
Pertinent Law and Regulations
 
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.
 
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.
 
If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  
 
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is from an appeal for the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 
 
During the pendency of this appeal, the rating criteria for evaluating lumbosacral strain were revised effective September 26, 2003.  The rating criteria for evaluating intervertebral disc syndrome were amended, effective September 23, 2002, and revised September 26, 2003.  See 38 C.F.R. Appendix A2, Part 4  table of notes and effective dates since 1946 (2011).
 
Since this claim was initiated prior to the regulatory amendments, the Board will evaluate the low back disability under both the former and the revised criteria in order to ascertain which version would afford the Veteran the higher rating.  According to VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 (2004), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) over ruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while the claim is pending before VA or a Court, whichever version of the statue or regulation is most favorable to the claimant will govern unless the statute or a regulation clearly specifies otherwise.  Accordingly, the rule adapted in Karnas no longer applies in determining whether a new statue or regulation applies to a pending claim.  Id.
 
Notwithstanding, neither the above cases nor the General Counsel opinion prohibit the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a, to the period on or after the effective dates of the new regulation.
 
In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the "old" criteria at any time; and (2) whether an increased rating is warranted under the "new" criteria at any time on or after September 23, 2002, or September 26, 2003, respectively.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change.  The Board may only apply the earlier version of the regulation for the period prior to the effective date of the change.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 34,531 (2000); 38 U.S.C.A. § 5110(g) (2002) (where compensation is awarded pursuant to any act or administrative issue, the effective date of such an award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue).
 
Under the criteria in effect prior to September 26, 2003, a limitation of motion of the lumbar spine warranted a 40 percent evaluation if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 40 percent evaluation was also assigned for a severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of bending in a standing position, loss of lateral motion with osteoarthritis changes; or narrowing or irregularity of joint space or some of the above with abnormal ability on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.
 
In addition, prior to September 23, 2002, a 40 percent evaluation was warranted for intervertebral disc syndrome where the Veteran suffered severe, recurring attacks with intermittent relief; and a 60 percent rating where the disorder was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.
 
The regulations regarding the evaluation of an intervertebral disc syndrome were revised effective September 23, 2002.  Under the revised regulations, an intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months is assigned a 60 percent rating; and intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months is assigned a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).
 
Note 1 to this provision provides that for purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.
 
Note 2 provides that when evaluating on the basis of chronic manifestations, evaluating orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.
 
Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).
 
Under the General Rating Formula for Rating Diseases and Injuries of the Spine, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.
 
VA regulations, set forth at 38 C.F.R. §§ 4.10, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Significantly, however, the criteria in the revised general rating formula are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination on which an evaluation is based must adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. §§ 4.40, 4.45.
 
As regards the joints, the factors of disability reside in reductions with the normal excursion of movement in different planes.  Inquiry will be directed to these considerations:  Less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45; see also DeLuca, 8 Vet. App. at 206-7 (VA's review of the service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional use due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain or movement of a joint under 38 C.F.R. § 4.45).  Painful, unstable, or malaligned joints due to healed injury are entitled to at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2011).
 
For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis result in one or more of the following:  Difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respirations; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (August 27, 2003).
 
Factual Background and Analysis
 
The Board has thoroughly reviewed all the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  (The Board must review the entire evidence, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).
 
In weighing the pertinent medical evidence of record, the Veteran's own statements, and other relevant information, the Board concludes that the evidence most nearly supports the assignment of the 40 percent disability rating currently in effect and no more.  The 40 percent rating recognizes that there is evidence of significant impairment.  The disability has shown some worsening during the appeal period, but there is no evidence that at any time during the appellate term that a higher disability rating was in order under the old or the new criteria.  As such, an evaluation in excess of 40 percent is not warranted.  Fenderson; Hart
 
The 40 percent disability rating has been in effect since 1996.  The pertinent medical evidence includes the report of a spine examination accorded the Veteran by VA in June 2001.  The Veteran stated he had been taking over the counter medications and had been told he had to "live with it" with regard to his back and right knee problems.  On examination he was described as fully ambulatory.  He had a very minimal right legged limp.  He used no external ambulatory aid.  He wore no type of arthrosis.  The lumbosacral spine was straight with no spinal or paravertebral tenderness.  There was terminal pain on flexion and extension.  Flexion was about to 70 degrees, extension was to 10 degrees, and lateral bending was to 20 degrees.  Bilateral straight leg raising test was negative.  The impressions were chronic lumbar strain and lumbar spondylosis.
 
Of record is a report of magnetic resonance imaging done at a private facility in August 2001.  The impression was demonstration of desiccation at the L1, L3, and L5 levels, with mild diffuse annular disc bulge at the L5/S1 level, touching but not displacing the first sacral segment nerve roots, within the canal.  It was indicated there was no additional appreciable lumbar disc bulge or herniation.  
 
Additional private records include a report of an October 2001 visit with a chiropractor.  The Veteran complained that pain and discomfort in the lumbar region "had continued unabated."  The chiropractor noted the status of the Veteran's condition had changed as his treatment progressed.  He was now described as being in a subacute phase.
 
Subsequent evidence includes the report of a VA outpatient visit on one occasion in March 2003.  The Veteran referred to low back pain because of instability in his right leg.  He stated the pain was constantly present and increased on traveling long distances and standing for long periods of time.  He described left leg numbness, but denied any weakness in the leg.  He stated that he took pain medications to help relieve the leg numbness.  He said his symptoms had been present for about four years.
 
Examination findings were essentially unremarkable.  There was no evidence of muscle spasm.  The impression was that he had chronic low back pain.  The examiner noted that while the Veteran described numbness in the left lower extremity, there were no objective findings of neuropathy or lumbosacral radiculopathy.  There was no evidence of absent ankle jerk or muscle weakness.  The focus of the examination was on neurological disorders.
 
The Veteran was accorded a spinal examination by VA in March 2003.  The claims file accompanied him and was thoroughly reviewed by the examiner.  The Veteran reported having had treatment of the back over the years, including medication, physical therapy, chiropractic care, and injections, all with no significant relief.  Current treatment consisted primarily of seeing a chiropractor and taking Darvocet on a periodic basis.  Flare ups occurred about two times a month, lasting 2 to 3 days.  The back would flare up, and then he would need to significantly rest the back.  He estimated he was about 50 percent of his normal self during the periods of flare ups.  He used a cane periodically, but not a back brace.  He was able to walk about one-half to one mile.  He had not had surgery involving the back.
 
As for functional impairment, it was stated he was able to fulfill his basic daily activities.  He reportedly continued to work as a corrections officer.  Over the prior six months he reportedly had missed about 15 days of work, primarily because of his back.  He stated he saw the chiropractor sometimes 2 to 3 times a week and between 75 and 100 times over the past year.  
 
On examination he was described as walking with a significant limp.  There was a leg length discrepancy and he tilted toward the left.  The remainder of the back showed no significant abnormality of color, deformity, swelling, or atrophy.  Palpation of the spine elicited no abnormality of temperature, crepitance, or swelling.  There was significant tenderness over the paravertebral muscles and of the spinous processes at the L4, L5, and S1 levels.
 
Forward flexion of the lumbar spine was to 70 degrees with pain between 60 and 70 degrees.  Extension was to 20 degrees.  Left and right side bending were to 20 degrees and left and right rotation were to 30 degrees each.
 
With regard to the DeLuca requirements, the examiner stated that after repetitively flexing and extending the back, testing for pain, weakness, fatigability, and incoordination, the Veteran had forward flexion to 70 degrees with pain between 60 and 70 degrees.  Extension was to 20 degrees, with pain between 10 and 20 degrees.  Left and right side bending were to 20 degrees, and left and right rotation were to 30 degrees.  He was able to heel walk and toe walk.  Straight leg raising was accomplished with back pain at about 60 degrees.  Sensory testing was grossly normal to light touch.  Deep tendon reflexes of the knees were two plus and the ankles were 0 to 1 plus.  Left extended muscle testing was full.  All of the muscle tests were normal.   The pertinent assessment was chronic lumbar strain with lumbar spondylosis.
 
Also of record is the report of a lumbosacral spine X-ray studied by VA in September 2003.  This study was compared to one done in June 2001 and the examiner opined that mild degenerative lumbar spondylosis was slightly advanced when compared to the earlier study.  No vertebral compression fracture or subluxation was identified.  The intervertebral disc spaces were maintained.  There was mild to marginal spurring at the mid and lower regions at the lumbar spine.  There was also some mild sclerosis of the L4/L5 and L5/S1 interfacial articulations in keeping with mild fascital arthritis.  The sacroiliac joints were maintained.
 
The Veteran was accorded another spinal examination by VA on May 2, 2007.  He was described as walking with a left limp.  The left lower extremity was about one inch shorter than the right.  The Veteran was continuing to work in corrections but reported having some difficulty walking steps and for prolonged periods of time.
 
Straight leg raising was positive on the left side.  Flexion was to 50 degrees with pain and extension was to 30 degrees.  Lateral bending was to 35 degrees and rotation was to 60 degrees.  After 3 or 4 repetitions, flexion was about 45 degrees with pain.  Extension was 28 degrees with pain.  Lateral bending was 32 degrees, while rotation was to 55 degrees.  There was definite palpation tenderness in the lumbar spine area.  The examiner noted evidence of radiating pain to the left lower extremity.  Patellar and Achilles reflexes were somewhat diminished.  Vibratory sensation was diminished.  The Veteran denied any recent flare ups.  There had been no incapacitating episodes during the past 12 months.
 
The Veteran was using a TENS unit and this helped reduce the pain.  He used the unit about two hours a day.  He also took Tylenol 3 on an as needed basis.  He currently wore a left shoe support.  He stated he could walk about 100 yards.  The back was affected by weather, climbing steps, bending, and lifting.  Onset of back pain was gradual and was progressive.  He was doing physical therapy, was using a TENS unit, was taking Tylenol, and was also taking Gabapentin and Salicylate.  There had been no flare ups.  There had been no associated weight loss, fever, malaise, dizziness, or weakness. 
 
The Veteran was not currently using any assistive devices.  He stated that while he could walk about 100 yards, he felt unsteady on his feet at times.  However, there had been no recent falls.  He stated he had not lost any work in his profession as a correctional officer because of his back problem.
 
The pertinent impressions were chronic low back pain, degenerative intervertebral disc with L5/S1 radiculopathy with magnetic resonance imaging indicating minimal bulge and possible minimal central protrusion at the L3/L4 level, mild narrowing at the central canal with the L3 and L4, with no disc herniation seen with leg length on the left about 3/4 inches shorter than the right.
 
Additional evidence includes the report of a VA pain clinic visit in November 2009.  The Veteran stated the low back pain had been worse for the past two years.  He reported a left-sided constant aching in the low back that radiated to the left lower extremity.  He added that pain was worse with increased physical activity.  He acknowledged there was some relief with medication and ice.  He had undergone trigger point injections in the pain clinic in 2006, but these did not help.  Current medications included 500 milligrams of Gabapentin 3 times daily, and 1 gram of Salicylate twice daily.  It was noted the Veteran was now on disability, reportedly because of his back pain. 
 
On examination gait was antalgic.  The appellant used a walker because of knee discomfort and balance problems since his cervical laminectomy.  The back was normal on inspection.  On palpation there was left paraspinal tenderness with no distinct trigger points.  Straight leg raising was negative bilaterally.  There was no tenderness on palpation of the sacroiliac joints.  CT scan of the lumbar spine done in August 2009 was reviewed and notation was made that there was no significant stenosis at the L1 through L3 levels.  At the L3/L4 level there was mild disc bulging as well as facet degenerative changes and mild thickening of the ligamentum flavum.  This resulted in mild bilateral neural foraminal stenosis, and mild central canal stenosis.  At the L4/L5 level there were bilateral facet degenerative changes and mild thickening of the ligamentum flavum.  This resulted in mild to moderate right and mild left neuroforaminal stenosis.  At the L4/S1 level, there were predominantly left-sided facet degenerative changes, resulting in moderate left neuroforaminal stenosis.
 
The impression was chronic low back pain.  The Veteran was to be scheduled for lumbar facet joint injections.
 
Following evaluation by a VA surgeon in January 2010, it was indicated that examination was notable for decreased range of motion on the back and the knees.  The Veteran was still working with a walker, but preferred using a scooter in the community.  The appellant stated that he had been prescribed a scooter by his orthopedic doctors.  The physician recommended the Veteran continue using a water exercise program and continue visiting the pain clinic.  The examiner noted the magnetic resonance imaging done previously showed some mild to moderate arthritic changes and degenerative disc disease, but no obvious canal compromise and only minimal foraminal compromise.
 
The Veteran was accorded another examination of the spine by VA in April 2010.  The medical records were reviewed.  The Veteran stated there had been a gradual worsening in his pain, especially since undergoing left knee surgery in January 2009 and a fall in March 2009.  He currently used a walker to ambulate because of his back and problems with both knees.  He was currently taking medication for the pain and muscle spasms in the back.  He had also undergone physical therapy and was in a pool program.  This had helped in the past, but he was not doing either as formal therapy at the present time.  He was using a TENS unit and was involved in a home exercise program.  He did not actually get flare ups of his back pain, but described the pain as being more constant.  There was no kyphosis, listing, normal lordosis, scoliosis, reverse lordosis, or thoracolumbar spine ankylosis.  It was indicated he did have lumbar flattening.  He exhibited guarding of movement, and spasm of the left.  However, there was no spasm on the right.  There was no atrophy and no weakness.  As for motor testing, he exhibited active motion against full resistance.  The examiner stated there was mildly decreased left lower extremity strength due to pain.  Sensory testing was mildly decreased to light touch along the medical leg and the medical foot.
 
As for motion, flexion was from 0 to 49 degrees, extension was to 0 degrees, left lateroflexion was from 0 to 19 degrees, right lateroflexion was from 0 to 17 degrees, with objective evidence of pain on active motion.  There was also objective evidence of pain following repetitive motion.  The examiner was not able to test additional limitations after three repetitions of range of motion because of pain and dizziness.  Knee and ankle jerks were 2+ bilaterally.  There was no evidence of lower extremity muscle atrophy.   Lasague's sign was negative.  
 
It was noted the Veteran retired from his job in December 2007 because of back, neck, and knee problems.  He was diagnosed with lumbar arthritis, spinal stenosis, and left leg radicular pain.  As for impact on usual occupation, it was stated there was significant effects.  The impact on occupational activities was described as decreased mobility, difficulty lifting and carrying, lack of stamina, weakness and fatigue, and decreased strength.  The bad back prevented the Veteran from performing chores.  There was severe impairment in shopping, exercise, and recreation.  There was moderate impact on traveling.  While the disability prevented sports participation, there was no impact on feeding.  
 
In an August 2010 addendum to the aforementioned examination, the examiner stated the Veteran had chronic daily back pain and left leg radicular (sciatic nerve) symptoms.  They were described as severe enough that the symptoms affected him both on standing and sitting.  The Veteran was taking several different medications to help alleviate the symptoms, but these did not give him significant relief.  The pain impacted on his concentration and work.  Because of the bad back and his knees, he frequently had to use a walker to ambulate and it was stated this would obviously decrease his ability to carry objects.  He had to change positions frequently for relief and therefore prolonged standing and sitting work would be adversely affected.  He was using a walker and a brace.  
 
Considering the findings above, the Board finds that the disability picture during the entire appeal period most nearly approximates the criteria for the 40 percent evaluation currently in effect based on the limitation of lumbar motion.  The Board does not find at any time abnormal findings sufficient to support assignment of a higher disability rating.  Examinations over the years have shown no evidence of vertebral fracture or unfavorable ankylosis of the spine at any time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5286 (2001).  The 40 percent rating recognizes significant functional impairment. 
 
As noted above, the criteria for evaluating intervertebral disc syndrome were amended effective September 23, 2002.  Disability is to be evaluated either on the total duration of incapacitating episodes or by combining chronic orthopedic and neurologic manifestations.  Sixty percent is the maximum evaluation based on incapacitating episodes.  However, examinations over the years have consistently shown no evidence of incapacitating episodes as defined by regulation.  
 
The 40 percent evaluation under Code 5292 is the maximum evaluation available based on motion restriction, absent evidence of ankylosis.  The Veteran's various symptoms of pain and discomfort and impairment involve the lower extremities as well as the back, and service connection is in effect for right and left knee disabilities in addition to the low back disability.  
 
Essentially, what is needed for an increased evaluation is unfavorable ankylosis or doctor prescribed bed rest or pronounced intervertebral disc syndrome under the current or the prior criteria.  To the extent that the Veteran claims that he has significant motion restriction, the 40 percent rating accurately reflects the nature of any limitation of lumbar motion absent ankylosis.  A 40 percent rating is the maximum rating based on limitation of motion.  Where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based on limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Accordingly, since the Veteran has been granted the maximum rating possible under the general rating formula for motion restriction of the lumbar spine, no higher rating based on the presence of functional loss due to pain, weakness, and so forth, can be assigned.  

As noted above, there has been no medical evidence of unfavorable ankylosis or thoracolumbar spine as to warrant assignment of a 50 percent rating under the general rating formula.  Additionally, the medical evidence of record does not support a maximum rating of 60 percent under Code 5243 for intervertebral disc syndrome.  As noted above, VA examinations have given no indication that the Veteran is under doctor prescribed bed rest and there is no indication that the Veteran has reported incapacitating episodes having a total duration of 6 weeks.
 
With respect to neurologic abnormalities pursuant to Note (1) of the general rating formula for disease and injuries of the spine, the Board finds that a separate 20 percent rating (discussed below) is warranted for radiculopathy of the left lower extremity since the time of the VA examination accorded him on May 2, 2007, when neurologic impairment was demonstrated.  The Board notes that the June 2001 spinal examination by VA was without reference to any neurologic impairment.  It was specifically stated bilateral straight leg raising test was negative.  Also, at the time of examination by VA in March 2003, although it was noted the Veteran had chronic low back pain and reported numbness in the left lower extremity, the examiner found no objective indication of sciatic neuropathy or lumbosacral radiculopathy.  It was further stated there was no evidence of absent ankle jerk or muscle weakness.
 
At the VA examination on May 2, 2007, there was documentation of radiculopathy.  Straight leg raising was positive on the left side, and patellar and Achilles reflexes were somewhat diminished and vibratory sensation was diminished.  The focus of the pain with radiation was on the left lower extremity.  There was no mention of right lower extremity involvement.
 
It was at the time of examination by VA on April 27, 2010, that there was notation of the Veteran had radiating pain down the right lower extremity.  The Veteran was continuing to have radicular pains down the left leg, but sometimes he had pain in the right leg as well.  The left leg was described as worse than the right.
 
With regard to the impairment on the left side, at the time of VA examination in August 2010, it was noted that the Veteran had left leg radicular symptoms that was severe enough that they affected him on both standing and sitting.  Further, the Veteran was on several different medications to help alleviate his symptoms, but they reportedly did not give any significant relief.
 
Pursuant to 38 C.F.R. § 4.124(a), Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, where the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  
 
The Board has considered the reports of medical evidence with regard to the radiating pain the Veteran experiences and finds that with regard to the right lower extremity, the findings are consistent with mild incomplete paralysis of that extremity.  The right lower extremity radiculopathy was first noted at the time of the April 27, 2010, examination and therefore a 10 percent rating under Code 8520 is warranted for that extremity since that time.  There is no evidence of moderately severe incomplete paralysis.
 
With regard to the left lower extremity, radiculopathy involving that extremity was noted at the time of the May 2007 examination and has been present since that time.  The examiner at the time of the April 2010 examination described the radiculopathy of the left lower extremity as severe in degree.  Significantly, there is no evidence of any muscular atrophy involving that extremity, and knee and ankle jerks were 2+.  Still, the Board finds, with resolution of reasonable doubt in the Veteran's favor, that a 20 percent evaluation, but not more, is warranted for moderate incomplete paralysis of the sciatic nerve under Diagnostic Code 8520 since the time of the May 2, 2007, examination.  
 
The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
As discussed above, the rating criteria reasonably describe the Veteran's disability level and symptomatology resulting from his service-connected lumbar spine disability and radiculopathy involving the lower extremities.  Higher evaluations are available for greater levels of disability.  Thus, as his disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular consideration is in order.  Id.
 
The Board is aware of Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran, however, is currently receiving a total disability evaluation based on unemployability due to his service-connected disabilities.  That has been in effect since April 2010.  The Veteran was working for a number of years throughout the course of the appeal.  It is not clear exactly when he stopped working, but the Board notes it was around April 2010 when it was demonstrated that the Veteran had impairment of the low back, as well as the right knee and left knee, and this was so incapacitating that he was precluded from all forms of gainful employment.
 
 
ORDER
 
Entitlement to an increased rating for low back disability is denied.
 
Entitlement to a separate 10 percent rating for right lower extremity radiculopathy from April 27, 2010, is granted subject to the laws and regulations governing the award of monetary benefits.
 
Entitlement to a separate 20 percent rating for left lower extremity radiculopathy from May 2, 2007 is granted subject to the laws and regulations governing the award of monetary benefits.


	                        ____________________________________________
	DEREK BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


